Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered October 21, 1998, convicting him of rape in the third degree (five counts), sodomy in the third degree (eight counts), sexual abuse in the third degree (four counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of rape and sexual abuse of a female under the age of 17 years old. Contrary to the defendant’s contention, the court properly admitted telephone billing records that established that the defendant and the complainant telephoned each other a number of times after she turned 17 years old (see, People v Alvino, 71 NY2d 233). This evidence corroborated her claim that they had a relationship and undercut his defense that they never had any relationship outside of school, and its probative value outweighed its prejudicial effect.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Contrary to the defendant’s contention, the inconsistencies in the complaining witness’s testimony were minor.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Florio, H. Miller and Smith, JJ., concur.